NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2009-1029
                                 (Serial No. 09/877,159)




                               IN RE DAVID M. BAGGETT




       Denis G. Maloney, Fish & Richardson P.C., of Boston, Massachusetts, argued for
appellant. With him on the brief were Thomas A. Brown and Tonya Drake.

        Sydney O. Johnson, Jr., Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Alexandria, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Solicitor, and Shannon M. Hansen, Associate Solicitor. Of counsel were William LaMarca
and Thomas L. Stoll, Associate Solicitors.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-1029
                                 (Serial No. 09/877,159)

                              IN RE DAVID M. BAGGETT


Appeal from the United States Patent and Trademark Office, Board of Patent Appeals
and Interferences.

                            __________________________

                               DECIDED: June 16, 2009
                            __________________________


Before GAJARSA, PLAGER, and LINN, Circuit Judges.

LINN, Circuit Judge.

      David M. Baggett (“Baggett”) appeals from a decision of the Board of Patent

Appeals and Interferences (“Board”) rejecting as obvious forty-nine of the fifty pending

claims of his U.S. Patent Application No. 09/877,159. Ex Parte Baggett, No. 2007-2648

(B.P.A.I. Mar. 10, 2008), reh’g granted-in-part (July 10, 2008). We have jurisdiction

pursuant to 28 U.S.C. § 1295(a)(4)(A). Because we conclude that substantial evidence

supports the Board’s findings and that claims 1-8, 10-19, 21-28, 30-40, 42-46, and 52-

55 are obvious, we affirm the Board’s rejection of those claims. However, because the

Board’s acknowledged error concerning the claim term “memoization” also affects

claims 20, 29, and 41, we vacate the Board’s rejections of those claims and remand for

further proceedings consistent with this opinion.

      Baggett’s application relates to producing “constructed” fares for multi-step airline

flights. Baggett argues that the Board erred because the claimed steps of “determining
interior cities that appear with gateway cities in arbitraries,” “determining a second set of

interior cities,” and “accessing a . . . hash table by an airline, interior-city pair” are not

disclosed in the prior art. The Board found these limitations disclosed in U.S. Patent

Application No. 2002/0178034 A1 (Nov. 28, 2002), Airline Tariff Publishing Co., ATPCO

Construction Manual (1995), Jean-Paul Tremblay & Paul G. Sorenson, An Introduction

to Data Structures with Applications (2d ed. 1984), and Gio Wiederhold, File

Organization for Database Design (1987). Baggett, slip op. at 4. We have reviewed the

portions of the references cited by the Board. We conclude that substantial evidence

supports the Board’s findings that each disputed limitation is present in at least one of

the references and that the Board’s opinion contained “articulated reasoning with some

rational underpinning to support the legal conclusion of obviousness.” KSR Int’l Co. v.

Teleflex Inc., 550 U.S. 398, 418 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed.

Cir. 2006)). Thus, we affirm the Board’s rejection of claims 1-8, 10-19, 21-28, 30-40,

42-46, and 52-55.

       We agree with Baggett, however, that the Board erred by sustaining the rejection

of claims 20, 29, and 41, each of which includes the claim term “memoization.” Before

the Board, Baggett requested reconsideration of the rejection of all claims—including

claims 9, 20, 29, and 41—and Baggett argued that the examiner and the Board had

misread the claim term “memoization” as “memorization.” The Board agreed that the

examiner had not shown that “memoization” was disclosed in the prior art, but the Board

reversed only the rejection of claim 9. The Board gave no independent rationale for

sustaining the rejection of claims 20, 29, and 41, and it concedes that the proper




2009-1029                                     2
remedy is to remand. We agree. We therefore vacate the Board’s decision as to claims

20, 29, and 41, and we remand for further proceedings consistent with this opinion.

                                        COSTS

      Each party shall bear its own costs.




2009-1029                                    3